 In theMatter of INTERNATIONAL HARVESTER COMPANYandLOCAL #402, -UAW-CIOCase No. R-4900.-Decided March 18, 1943Jurisdiction:motor trucks manufacturing industry.Investigation and Certification of Representatives:existence of question: re-.'fusalto recognize the union pending determination by the Board of themajority, status of the union in an appropriate unit usual pay roll directeduniondesired apay roll as of the date it had requested company to bargain ; election necessary.Unit,Appropriate for Collective Bargaining:plant protection- department, ex-cluding. the chief of plant protection, the assistant, chief,, and lieutenants,notwithstanding company's contention that they should not be consideredemployees within the meanmg'of the Act, and the union's desires that theybe included in the unit with production and maintenance employees.Messrs. F. L. Innis, Austin L. Patton, Clinton ShawandThomas F.Campbell,of Springfield, Ohio, for the Union.' -Messrs. H. E. Palmerand H.B. Rose,of Springfield, Ohio, for theCompany.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitiondulyfiled by Local#402, UAW-CIO, herein calledthe Union,alleging that a question affecting commerce had arismcon-cerning the representation of employees of International HarvesterCompany, Springfield,Ohio, herein called,the Company,the NationalLabor Relations Board provided for an appropriate hearing upon due -notice before James A. Shaw, Trial Examiner.Said hearing washeld at Springfield,Ohio, on February 16, 1943.The Company andthe Union appeared,participated,and were afforded full opportunityto be heard, to examine and cross-examine witnesses,and to intro-duce evidencebearing on the issues. ' The Trial Examiner's rulingsmade at-,the, hearingMare free-from prejudicial error and are ' herebyaffirmed.48 N. L.R. B., No. 36.273 274Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYInternational Harvester Company is a New Jersey corporation withits principal offices in Chicago, Illinois. It operates plants in eightStates, including the plant at Springfield, Ohio, which alone is con-cerned in this proceeding.At its Springfield plant the Companymanufactures motor trucks and related items.At the present timethe Springfield plant is exclusively engaged in the manufacture oftrucks and war materials for the United States Government.Duringthe year 1942, the value of the raw materials purchased by the Com-pany for its Springfield plant amounted to several millions of dollars,a very substantial part of which represents materials shipped to itfrom points outside the State of Ohio. 'During the same period theCompany manufactured products at its Springfield plant valued atapproximately $35,000,000, 95 percent of which was shipped to pointsoutside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the. National Labor Relations Act.II.THE ORGANIZATION ' IN VOLVEDLocal #402 of the United Automobile, Aircraft, and AgriculturalImplement Workers of America, affiliated with the Congress of In-dustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn October 1942 and subsequently on November 12, 1942, the Unioninformed the Company that it represented a majority of the em-ployees in the unit herein found appropriate and requested recogni-tion as their bargaining representative.The Company refused thisrequest pending a determination by the Board of the majority statusof the Union in- an appropriate unit.A. statement of a' Field Examiner of the Board, 'introduced intoevidence 'at, the hearing, indicates that the Union represents a sub-stantial number, of employees in the appropriate'unit-.'The Field Examiner reported that the Union submitted 59 application cards, all ofwhich bore apparently genuine original'signatures;that 26 of the cardswere dated betweenMay 1942 and October' 1942, and 33'of the cards were undated;that the names of '44persons whose names appeared on the cards were listed on the Company'spay roll ofFebruary 9, 1943, which contained 69 persons in the appropriate unit. , ,^ hNTE,RNATI!ONAL HARVESTER COMPANY275We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) 'and Section 2 (6) and -(7) of the Act.IV.THE APPROPRIATE UNITThe petition filed by the Union seeks "watchmen" -as the employeesin the appropriate unit.The record reveals that by "watchmen" ismeant all employees in Department No. 53.2 This includes the follow-ing groups : chief of plant protection, assistant chief of plant protec-tion, lieutenants, all of whom are excluded from the unit by agreement;and guards and watchmen.In Department No. 53 the Company employs 25 guards who are.armed and sworn in by the Army as auxiliary military police. Theirduties,are to guard and protect war material, war premises and warutilities from damage or destruction by the enemy or otherwise. Theymay make arrests for violation of Federal law, as well as for violationsof orders and regulations issued by military authority, and in this-capacity are subject to the Articles of War and Military Law. Theguards wear no distinctive uniform except for hats with an insignia,belts and holsters, and revolvers.There are 40 watchmen who patrol buildings, inspect them for fireprevention and good housekeeping, check water valves, look aftersprinkler systems, watch for prowlers, check passes of strangers inthe plant, and punch clocks.They are also required to report viola-tions of the safety rules by production and maintenance employees toa safety committee which is composed of equal numbers of representa-tives of management and labor.The watchmen wear no uniformand are not armed.The Company contends that plant-protection employees are notproperly to be considered employees within the meaning of the Act.and, therefore, do not constitute an appropriate unit. It maintainsthat the duties of these men are confidential in nature, that their wartime obligations as auxiliary military police cannot be satisfactorilyperformed while members of a labor union, and that their interestsare closely related to those of management. -This argument has often2At the hearing the Company moved to amend the Union's petition so as to designatethe appropriate unit as "the Plant Protection Department"rather than as "watchmen,"the terns used by the Union. The Company stated that Department No 53, which wasformeily called the `Fire and Watch Department," had its name changed to "Plant Pro-tection Department" in the early part of February 1943The Union opposed the motionon the ground that Depaitment No. 53 was generally known throughout the, Springfieldplant as the Fire and Watch Department and that the employees therein were not ac-quainted with the designation Plant Protection Department.The motion was denied;however,the parties agreed that the employees covered by the term"watchmen"includedthose persons as enumerated above.521247-43-vol 48-19 276DECIr1ONS OF NATIONAL LABOR RELATIONS BOARDbeen considered and rejected by the Board.' It-was advanced by theCompany and rejected by the Board in a previous case affecting plant-protection employees at the Company's McCormick Works.4'On May 11, 1942, the Company entered into a contract with theUnion for a unit which consists of "all employees of the Companyexcept salaried' employees, foremen, assistant foremen, watchmen,and confidential clerks."The Union now desires that employees inDepartment No. 53 be included in this unit. In support of its conten-tion, the Union shows that watchmen were included in the unit cov-ered by a prior contract between the Company and the Independent,Automotive Association, Incorporated; that the Company maintainsa system of plant seniority which covers the employees in Depart mentNo. 53; and that -recent"transfers to and from Department No. 53and the production and maintenance department have been made. TheBoard's policy, however, is to keep plant-protection employees separatefrom production and maintenance'employees.5The interests of thetwo groups are not -sufficiently similar to warraii't"their merger.Spe-cial oblibations are imposed upon the former, particularly in wartime, which makes the preservation of their identity in a separate unitdesirable. ''We find that all employees of, the Company iii Department No. 53,formerly khow"n as`the Fire and Watch Department, and presentlyknown as the Plant Protection Department, but excluding the chief ofplant'protection, the assistant chief-of plant protection, and lieuten-ants, constitute a 'unit appropriate for, the purposes 'of collectivebargaining within the meaning of Section 9 (b) of the Act.V. -THE DETERMINATION OFREPRESENTATIVES 'The Union desires that the pay roll of November 14, 1942, be usedas the eligibility date for determination of representatives becausethat was the date on which it formally requested collective bargain-ing rights for the watchmen.The Company, however, states that-since that date there have been numerous changes made in its PlantProduction Department and, therefore, desires that the Board's usual,practice in this regard be followed.We shall direct that the questionconcerning representation which has arisen be resolved by an election3 SeeMatter of Chrysler Corporation, Highland Part PlantandLocal 111,, United Auto-mobile,Aircraft and Agricultural Implement 117oikers of Anierica, affiliated with theC I.0 , 44 N L R' B 881 and cases cited theiein, alsoMatter of Cr amp Shipbuilding'CompanyandIndustrial Union of Mantic and Shipbuildiny Workeis of America, LocalNo Ii2,46 N L R B 11864Matter 6f McCormickWorksInternational Harvester CompanyandUnited Farm Equip=meat and Metal Workers of America, affiliated with the C 10, 44 N L R B 1132S SeeandMarine Metal Trades Council ofthe Port of New York and Vicinity and International Brotherhood of Boilerinalers, IronShipbuilders and helpers of Amei ica, A F L, etal, 46 N L It. B 1049 INTERNATIONAL HARVESTER COMPANY277by secret ballot among the employees_ in the appropriate unit whowere employed during the pay-roll period immediately precedingthe date of the Direction herein, subject to the limitations and addi-tions set forth in the Direction.DIRECTION OF ELECTION,By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National--Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations- Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for-the purposes of collective bargaining with International,Harvester Company, Springfield, Ohio, an election by secret ballotshall be conducted as early as possible. but not later than thirty (30)clays from the date of this Direction, under the direction and super-vi^-Ion of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectlo-Article III, section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this. Direction, including employees who did, not, workduring said pay-roll period because they, were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who-have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Local #402, UAWV-CIO for the purposes of collective bargaining.Mn. Joi-IN M. 1IousToN took no part in the cdnsicleration of theabove Decision and Direction of Election.